         Case 1:20-cv-06707-SHS Document 40 Filed 01/13/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK
 STEVEN BURNHAM, Individually and On Behalf
 of All Others Similarly Situated,
                                                           Case No. 1:20-cv-06707
                            Plaintiff,
 v.                                                        Honorable Sidney H. Stein
 QUTOUTIAO INC., ERIC SILIANG TAN, LEI LI,
 JINGBO WANG, XIAOLU ZHU, SHAOQING
 JIANG, JIANFEI DONG, OLIVER YUCHENG
 CHEN, CITIGROUP GLOBAL MARKETS INC.,
 DEUTSCHE BANK SECURITIES INC., CHINA
 MERCHANTS SECURITIES (HK) CO., LTD.,
 UBS SECURITIES LLC, and KEYBANC
 CAPITAL MARKETS INC.,

                            Defendants.

 HOWARD BROWN, Individually and On Behalf of               Case No. 1:20-cv-07717
 All Others Similarly Situated,

                            Plaintiff,

                       v.

 QUTOUTIAO INC., ERIC SILIANG TAN, LEI LI,
 JINGBO WANG, XIAOLU ZHU, SHAOQING
 JIANG, JIANFEI DONG, and OLIVER YUCHENG
 CHEN,

                            Defendants.


      ORDER GRANTING JOINT REQUEST TO MODIFY THE CAPTION FOR THE
                        CONSOLIDATED ACTION

        WHEREAS, on November 4, 2020 the Court issued an Order (ECF No. 22): (1)

Consolidating the above-captioned related actions; (2) Appointing James Pappas as Lead Plaintiff;

and (3) Approving his selection of Roche Cyrulnik Freedman LLP as Lead Counsel.
             Case 1:20-cv-06707-SHS Document 40 Filed 01/13/21 Page 2 of 2




        WHEREAS, on January 12, 2021, counsel for the Lead Plaintiff submitted a request to

modify the caption for the consolidated action                                             .

        AND NOW THIS 13th day of January 2021, the Court having considered the

                  IT IS HEREBY ORDERED THAT:

        1.       Pursuant to Fed. R. Civ. 42(a), Burnham v. Qutoutiao, Inc. et al., No. 1:20-cv-

06707, and Brown v. Qutoutiao, Inc. et al., No. 1:20-cv-07717, are consolidated as:

                                   UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF NEW YORK
                                                               Master File No. 1:20-cv-06707

 In re QUTOUTIAO, INC. SECURITIES                              CLASS ACTION
 LITIGATION



 This Document Relates To:

         ALL ACTIONS.


                 a.      The file in Case No. 1:20-cv-06707 shall constitute the master file for every

action in the consolidated action. The Clerk shall administratively close the other actions. When

                                                                                 appear immediately




docket number for each individual action to which the document applies, along with the last name

of the first-listed plaintiff in said action.

                The Clerk shall amend the caption accordingly.

        IT IS SO ORDERED.

Dated: New York, New York
       January 13, 2021
                                                            The Honorable Sidney H. Stein
                                                             United States District Judge

                                                   2
